Citation Nr: 0503828	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the transsection of the left ulnar branch of the lateral 
digital nerve of the fifth digit of the left hand.

2.  Entitlement to an initial compensable evaluation for 
bilateral maxillary sinusitis.

3.  Entitlement to an initial compensable evaluation for 
nasal rhinitis status-post fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to July 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, granted 
entitlement to service connection for a left hand disability, 
sinusitis, and for rhinitis, and assigned initial evaluations 
to each disability.  The veteran asserts that his 
disabilities are more severe than evaluated.  Unfortunately, 
the issues before the Board require additional development of 
the medical record.  

The Board notes that all issues initially addressed in the 
RO's Statement of the Case other than set forth on the title 
page of this decision are not before the Board for 
consideration as the veteran only perfected an appeal of 
these three issues in his VA Form filed in April 2003.  See 
38 C.F.R. § 20.202.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The record clearly shows that the veteran was treated for a 
laceration of left hand, sinusitis, and rhinitis during 
service.  The veteran filed an application for VA 
compensation benefits promptly upon discharge from service 
and underwent VA examinations in February 2001.  The 
examination of his nose resulted in the examiner stating that 
a complete evaluation required a computerized tomography (CT) 
scan of the paranasal sinuses; the examination of the left 
hand complaints of numbness and tingling did not include any 
type of nerve conduction studies.

The veteran testified before the Board in July 2004 that all 
of his disabilities had increased in severity since the 
February 2001 examinations.  He continued to complain of 
numbness and tingling in his left hand and stated that he had 
difficulty closing that hand.  The veteran also testified 
that he underwent treatment on a regular basis for his 
sinusitis and rhinitis, was prescribed antibiotics on a 
regular basis, and had constant symptoms.  He stated that he 
worked in a grocery store and had to take time off 
periodically due to his service-connected impairments.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Given the evidence of record and the lack of a CT scan of the 
paranasal passages and nerve conduction studies of the left 
hand, the Board finds that all of the issues here on appeal 
must be remanded for further development of the medical 
evidence.  

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all VA and 
private treatment records identified by 
the veteran and associate them with the 
claims folder.  If records are 
unavailable from a source identified by 
the veteran, a notation to that effect 
should be placed in the claims folder.

2.  Following receipt of all requested 
treatment records, the RO should schedule 
the veteran for an examination to 
determine the nature and severity of his 
left hand disorder.  All appropriate 
testing, including nerve conduction 
studies, must be performed to determine 
the etiology and severity of the 
veteran's complaints of numbness and 
tingling in the left, non-dominant hand.  
The examiner should render all 
appropriate diagnoses and opine as to the 
level of functional impairment, if any, 
that is caused by the veteran's left hand 
disability.  All opinions expressed must 
be supported by complete rationale.

3.  Following receipt of all requested 
treatment records, the RO should schedule 
the veteran for an examination to 
determine the nature and severity of his 
sinusitis and rhinitis.  The examiner 
should perform all appropriate testing, 
including a CT scan of the paranasal 
sinuses.  The examiner should render all 
appropriate diagnoses and opine as to the 
level of functional impairment, if any, 
that is caused by the veteran's sinusitis 
and rhinitis; the examiner should 
specifically differentiate between 
symptoms attributed to sinusitis and 
those attributed to rhinitis.  All 
opinions expressed must be supported by 
complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should also 
consider whether staged ratings are 
appropriate.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




